Appellant has filed a very exhaustive brief treating a number of questions in connection with his motion for rehearing, the most impressive of which is the second ground set out complaining of expressions in the original opinion on the question of identification of appellant as the party who kidnapped the son of Fred Mingle. The opinion, as is usually the case, makes statements which are conclusions of the Judge writing the opinion from the evidence rather than quotations of the exact wording of the statement of facts. Manifestly, this is necessary, otherwise opinions would be entirely too long. It was said that the identification was positive and this statement is challenged. We quote from the evidence of Fred Mingle, statement of facts, page fifteen, as follows: "I know definitely who was in my house on that night, it was Doctor Welch. I say that because I have been knowing him 23 years and I have come in contact with him very frequently, I would know his voice anywhere, and with all his effort to conceal his voice when he got in the hall he had to raise his voice to make us hear him, it was definite to me it was Doctor Welch."
Similar expressions are found at other places in the record. This sufficiently disposes of the second ground and, in like manner, if it were helpful to the jurisprudence of the State, we might proceed to treat each and every one of the nine grounds upon which a motion for rehearing is sought, both on questions of law and of fact.
In addition to the very able and comprehensive brief and motion for rehearing by his attorneys, appellant himself appeared in person and was permitted by the court to argue the *Page 541 
case. The earnestness of his expressions and the insistence with which he presented them would be expected by anyone acting in his own defense. However, it consists almost entirely of efforts to inject into the case testimony not brought forward as a part of the record on the trial of the case below, and, therefore, cannot be considered by this court for any purpose whatsoever.
The very exhaustive opinion affirming the judgment of the trial court sufficiently disposes of all questions properly raised, as we review the record, and a further discussion of them could serve no useful purpose. It is not our custom and we do not here undertake to engage in an argument with counsel for appellant over those questions which have been fully and fairly considered in the original opinion.
The motion for rehearing is overruled.
                 ON SECOND MOTION FOR REHEARING.